DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanciaux, Jr. (US 6,196,785 B1), hereafter referred to as Lanciaux.
Consider claim 1.  Lanciaux teaches an apparatus, comprising:  a lift including (240):  a lift housing (246); a lift member (244) coupled in movable spatial relationship to said lift housing; a lift member driver (252) operable to move said lift member in axial spatial relation to said lift housing between an extended condition (fig. 7) and a retracted condition (fig. 6); a rotatable member (242) responsive to movement of said lift member; a lift arm (260) outwardly extending from said lift housing in annular spaced relation about said rotatable member in said retracted condition of said lift member, said lift arm terminating in a lift arm end (portion of 260 proximate 262) radially and axially outward of said rotatable member in said retracted condition; and a lift head (262) connected to said lift arm end, said lift head extending radially outward in relation to said lift member, said lift head adapted to releasably couple to a carrier lift head receiver (302).
Consider claim 2.  Lanciaux teaches a carrier (see fig. 10) including said carrier lift head receiver (302), said lift head engages said carrier lift head receiver with said carrier engaged to a support surface, said lift in said retracted condition having said lift head engaged with said carrier lift head receiver disposes said rotatable member a distance above said support surface engaged to said carrier (depending on the shape and inclination of the support surface).
Consider claim 3.  Lanciaux teaches that said lift member driver operable to move said lift member toward the extended condition to engage said rotatable member with said support surface to lift said carrier a distance above said support surface (see figs. 6 and 7).
Consider claim 4.  Lanciaux teaches that said lift member telescopingly engages said lift housing, said lift member driver capable of causing relative telescopic movement of said lift member in axial spatial relation to said lift housing (see figs. 6 and 7).
Consider claim 5.  Lanciaux teaches that said lift member driver comprises a lead screw including a threaded shaft (252) rotatably disposed in axial fixed spatial relation within said lift housing telescopingly engaged to said lift member, a internally threaded annular member (248) threadingly engaged on said threaded shaft, said internally threaded annular member translates along said threaded shaft upon rotation of said threaded shaft, said lift member engaged to said internally threaded annular member correspondingly moves between said extended condition and said retracted condition (see figs. 6 and 7 and column 5, lines 53-56).
Consider claim 6.  Lanciaux teaches that said lead screw terminates in a lead screw head (256) outwardly axially projecting from said lift housing, said lead screw head adapted to mate with a manual lever or electric motor to rotate said threaded shaft (see figs. 6 and 7 and column 5, lines 60-65).
Consider claim 8.  Lanciaux teaches that said lift member driver is selected from the group consisting of a lead screw (252), pneumatic cylinder, and a hydraulic cylinder.
Consider claim 9.  Lanciaux teaches a device (“load”, see column 6, line 64-column 7, line 4) disposed on or assembled on said carrier.
Consider claim 10.  Lanciaux teaches that said carrier further comprises a support framework (surfaces of 302), and a plurality of components (314, 315), said plurality of components attached in operational relationship to said support frame comprises said device (see column 6, line 64-column 7, line 4).
Consider claim 11.  Lanciaux teaches that said lift comprise a plurality of lifts (304) releasably coupled to said carrier, said plurality of lifts disposing each of said plurality of lift members in the retracted condition and engaging each of a plurality of lift heads to a corresponding one of a plurality of carrier lift head receivers (302) of said carrier, wherein said plurality of lifts coupled to said carrier disposes each of a corresponding plurality of rotatable members a distance above said support surface (see fig. 10).
Consider claim 12.  Lanciaux teaches that said plurality of lifts each correspondingly include one of a plurality of lift member drivers (252), said plurality of lift member drivers operated to move said lift member from said retracted condition toward said extended condition to lift said carrier a distance above said support surface (see figs. 6 and 7).
Consider claim 13.  Lanciaux teaches that said lift comprises a pair of lifts, wherein a first one of said pair of lifts (304) has a first lift head coupled to a first carrier lift head receiver (302) to dispose said first one of said pair of lifts proximate to said carrier, and wherein a second one of said pair of lifts (304) has second lift head coupled to a second carrier lift head receiver (302) to dispose said second one of said pair of lifts distal to said carrier relative to said first one of said pair of lifts (see fig. 10).
Consider claim 14.  Lanciaux teaches that said first one of said pair of lifts disposed proximate said carrier capable of engaging said rotatable member with said support surface having a support surface first elevation, wherein said second one of said pair of lifts disposed distal said carrier capable of engaging said rotatable member with said support surface having a support surface second elevation (depending on the shape and inclination of the support surface).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lanciaux (US 6,196,785 B1) in view of DeBattiste (US 9,694,936 B2).
Consider claim 7.  Lanciaux generally teaches using hydraulic or pneumatic mechanisms to effect the frame lifting function (see column 5, lines 39-42), but does not teach the specifically recited structure.  DeBattiste teaches a hydraulic cylinder (128) in axial relation within a lift housing (112) and having a piston (114) which translates within a cylinder (128), a lift member (108) coupled to said piston correspondingly moves between said extended condition and said retracted condition (see fig. 5).  It would have been obvious to a person having ordinary skill in the art to modify Lanciaux’s lift member with a hydraulic cylinder as taught by DeBattiste in order to lift extremely heavy loads.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various wheeled jacking apparatuses attachable to a load.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652